DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. See modified rejections incorporating the amended limitations in light of Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) and (US 2010/0258580 A1) cited below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
limitations “which extends along a width-wise center of the removeable panel,” as recited in claim 1 lines 20-21 and claim 50 lines 23-24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the removable panel extends along the top wall over at least 90% of a length of the top wall,” as recited in claim 38 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 38 recites the limitations “wherein the removable panel extends along the top wall over at least 90% of a length of the top wall,” in lines 2-3.  It is unclear as to how the removable panel is symmetric with respect to a center line as recited in parent claim 1 and at the same time extend only at least 90% of a length of the top wall.  In view of the elected embodiment comprising figures 1-6 and 8-9, no such configuration is shown which satisfies both cited conditions.  Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31,35-38, 40-44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1).

Referring to claim 31.  Tronchetti discloses a dispenser (1; Figure 1) for dispensing sheet products (7), the dispenser (1) comprising: 
a plurality of walls connected to each other (walls comprising dispenser 1), defining an interior volume (interior of 1); and 
a stack of sheet products (7) received in the interior volume (interior of 1); wherein
a removable panel (11) is provided at a top wall (3) of the plurality of walls, the dispenser (1) is configured to reveal, upon removal of the removable panel (11), an opening in the top wall (3) for removing sheet products (7) the removable panel (11) extending to a side wall (side walls 17 at opposite ends of dispenser) of the plurality of walls such that a portion of the removable panel is located at the side wall,

wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the top wall (3), the perforations defining a part of the removable panel (top portion of 11), wherein the removable panel (11) is removably attached to a portion of the top wall through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the side wall (17) that the removable panel (11) 
wherein the perforations (see perforations disposed on the top and side wall of container 1; Figure 1) provided in the top wall (3) and the side wall (17) are arranged so as to be symmetric with respect to a center line of the removable panel (symmetric center line of the removable panel 11) which extends along a width-wise center of the removeable panel (width-wise line extending parallel to side wall 17 at a center of 11), and
wherein the perforations include a plurality of first perforations at the side wall (see specific configuration of perforations in side wall 17; Figure 1) and a plurality of second perforations at the top wall (see specific configuration of perforations in top wall 17 different from the side wall perforations; Figure 1). 
Tronchetti does not specifically disclose wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, 
a length of the plurality of second perforations being between 1 millimeters and 5 millimeters.
Lien discloses a dispensing assembly package of articles (Figure 1) wherein a removable panel is separated from the housing panel by a configuration of varying perforations, wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters (the longer perforations may be from about 2.5 millimeters to about 8 millimeters; Para. [0033]), a length of the plurality of second perforations 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel comprising a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, and a length of the plurality of second perforations being between 1 millimeters and 5 millimeters as taught by lien because using different length of perforations would provide a greater control for tearing the removal panel from the housing when the removable panel is position in different areas of the housing.

Referring to claim 35.  Tronchetti discloses a dispenser (1; Figure 1) wherein a spacing between adjacent perforation bridges (space between perforations around the perimeter of removable panel 11) at the side wall (17) is larger than a spacing between adjacent perforation bridges at the top wall (see perforations in side wall 17 and left most portion of perforation in the top wall, wherein the spacing between the perforations in the side wall 17 is larger than the perforation spacing in the top left portion of 3; Figure 1)

Referring to claim 36.  Tronchetti discloses a dispenser (1; Figure 1) wherein
a perforation (space between perforations around the perimeter of removable panel 11) is provided in the side wall (17) at a lowermost part of the portion of the removable 

Referring to claim 37.  Tronchetti discloses a dispenser (1; Figure 1) wherein
the portion of the removable panel (11) located at the side wall is a pull tab (15), and wherein the pull tab (15) is removably attached to the side wall (17 can be pulled) or detached from the side wall (17 when pulled).

Referring to claim 38.  Tronchetti discloses a dispenser (1; Figure 1) wherein
wherein the removable panel (11) extends along the top wall over at least 90% of a length of the top wall (panel 11 extends 100 % the length of top wall 3) in a direction from the side wall (17) that the removable panel extends to and towards another side wall of the plurality of walls (opposite side wall 17) which is arranged opposite the side wall that the removable panel (11; see Figure 1) extends to.

Referring to claim 40.  Tronchetti discloses a dispenser (1; Figure 1) wherein the portion of the removable panel (11) located at the side wall (17) extends along the side wall over between 10% and 50% of a height of the side wall (see measured length of the removable panel extending downwards with respect to the length of side wall 17) in a direction from the top wall (3) towards a bottom wall (wall opposite 3) of the plurality of walls.

Referring to claim 41.  Lien discloses a dispenser (10; Figure 1) wherein the plurality of walls are made of a pliable material (cardboard material; Para. [0027]).

Referring to claim 42.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls are made of a sheet material (cardboard material; specifically by Decker), and only a single layer of the sheet material is located in a region of the side wall (see side wall 133; Figure 5 and 6) where the portion of the removable panel (11) is located.

Referring to claim 43.  Tronchetti discloses a dispenser (1; Figure 1) wherein a part of the removable panel (11; Figure 2) provided at the top wall (2) has a straight shape (portion between 11; Figure 2) or a shape with curved (portion between 9 and 11) or undulating edges (expanding triangle portions adjacent wall 17).

Referring to claim 44.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls (walls of dispenser 1) substantially has a rectangular prism shape (see shape of 1 in Figure 2), and the side wall (17) to which the removable panel extends is arranged at a short side of the rectangular prism shape (see configuration in Figure 2).

Referring to claim 53.  Tronchetti does not disclose wherein a length of the perforation bridges at the top wall and at the side wall is between 0.5 millimeters and 3 millimeters.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included a length of the perforation bridges at the top wall and at the side wall as being between 0.5 millimeters and 3 millimeters as taught by Lien because such range of perforation bridges would allow for easier tearing of the removable panel.

Claim 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) in view of Decker (US 2010/0258580 A1).
Referring to claim 50.  Tronchetti discloses a method of manufacturing a dispenser (1; Figure 1), the method comprising: 
providing a wall material (material blank as seen in Figure 4);
providing the wall material with a removable panel (11 or 107 in Figures 1,4);
cutting the wall material (101) which has been provided with the removable panel (11 or 107 in Figures 1,4); and after cutting, folding the wall material around a stack of sheet products so that the plurality of walls is formed by the wall material and the stack of sheet products is received in an interior volume defined by the plurality of walls (as seen in Figure 1),

wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the top wall (3), the perforations defining a part of the removable panel (top portion of 11), wherein the removable panel (11) is removably attached to a portion of the top wall through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein perforations (see perforations disposed on the top and side wall of container 1; Figure 1) are provided in the side wall (17) that the removable panel (11) extends to, the perforations defining the portion of the removable panel (15) present at the side wall (17), wherein the portion (15) of the removable panel (11) is removably attached to a portion of the side wall (17) through perforation bridges (connecting space between the perforated portions) arranged between the perforations,
wherein the perforations (see perforations disposed on the top and side wall of container 1; Figure 1) provided in the top wall (3) and the side wall (17) are arranged so as to be symmetric with respect to a center line of the removable panel (symmetric center line of the removable panel 11) which extends along a width-wise center of the removeable panel (width-wise line extending parallel to side wall 17 at a center of 11), and

Tronchetti does not specifically disclose wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, 
a length of the plurality of second perforations being between 1 millimeters and 5 millimeters.
Lien discloses a dispensing assembly package of articles (Figure 1) wherein a removable panel is separated from the housing panel by a configuration of varying perforations, wherein a length of the plurality of first perforations being between 4 millimeters and 9 millimeters (the longer perforations may be from about 2.5 millimeters to about 8 millimeters; Para. [0033]), a length of the plurality of second perforations being between 1 millimeters and 5 millimeters (the shorter perforations may be from about 0.5 millimeters to about 2 millimeters; Para. [0033]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel comprising a length of the plurality of first perforations being between 4 millimeters and 9 millimeters, and a length of the plurality of second perforations being between 1 millimeters and 5 millimeters as taught by lien because using different length of perforations would provide a greater control for tearing the removal panel from the housing when the removable panel is position in different areas of the housing.

Tronchetti does not specifically disclose wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall to which the removable panel extends.
Decker discloses a removable panel (removable panels for slots 318 and 325 in Figure 10) extends in the top wall (318) and a side wall (325) wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall (opposite the side wall of 312; Figure 10) to which the removable panel extends.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel as extending from the top panel to a single side panel of the dispenser housing as taught by Decker because the structural integrity of the dispenser housing would be improved by reducing the overall length and size of the dispensing slot.


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Lien (US 2013/0186800 A1) and further in view of Shannon (US 2010/0078444 A1).

Referring to claim 49.  Tronchetti in view of Lien do not disclose wherein the sheet products are received in the interior volume in a compressed state.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti in view of Lien to have included the stack of sheet products received in the interior volume of the container in a compressed state as taught by Shannon because a compressed stack would allow for a smaller footprint of the dispenser container.

Allowable Subject Matter
Claim 52 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651